Exhibit 10.1

ATLAS AMERICA, INC.

2009 STOCK INCENTIVE PLAN

SECTION 1. Purpose; Definition

The purpose of this Plan is to give the Company a competitive advantage in
attracting, retaining and motivating officers, employees, directors and/or
consultants and to provide the Company and its Subsidiaries and Affiliates with
a stock and incentive plan providing incentives directly linked to stockholder
value. Certain terms used herein have definitions given to them in the first
place in which they are used. In addition, for purposes of this Plan, the
following terms are defined as set forth below:

(a) “Affiliate” means a corporation or other entity controlled by, controlling
or under common control with, the Company.

(b) “Applicable Exchange” means NASDAQ or such other securities exchange as may
at the applicable time be the principal market for the Common Stock.

(c) “Award” means an Option, Stock Appreciation Right, Share of Restricted
Stock, Restricted Stock Unit, Deferred Unit or other stock-based award granted
pursuant to the terms of this Plan.

(d) “Award Agreement” means a written or electronic document or agreement
setting forth the terms and conditions of a specific Award.

(e) “Beneficial Ownership” shall have the meaning given in Rule 13d-3
promulgated under the Exchange Act.

(f) “Board” means the Board of Directors of the Company.

(g) “Change in Control” shall mean the occurrence of any of the following
events:

(i) an acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (A) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this Section 1(g), the
following acquisitions shall not constitute a Change of Control: (A) any
acquisition directly from the Company, other than an acquisition by virtue of
the exercise of a conversion privilege unless the security being so converted
was itself acquired directly from the Company, (B) any acquisition by the
Company, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or an Affiliate, or (D) any acquisition
pursuant to a transaction which complies with clauses (A), (B) and (C) of
Section 1(g)(iii);

(ii) a change in the composition of the Board such that the individuals who, as
of the effective date of the Plan, constitute the Board (such Board shall be
hereafter referred to as the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, for purposes of
this Section 1(g), that any individual who becomes a member of the Board
subsequent to the effective date of the Plan, whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of those individuals who are members of the Board and who were also
members of the Incumbent Board (or deemed to be such pursuant to this proviso)
shall be considered as though such individual were a member of the Incumbent
Board; provided, further, that any such individual whose initial

 

1



--------------------------------------------------------------------------------

assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board shall
not be so considered as a member of the Incumbent Board;

(iii) consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or securities of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (A) all
or substantially all of the individuals and entities who are the beneficial
owners of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination will beneficially own,
directly or indirectly, more than 50% of, respectively, the outstanding shares
of common stock (or, for a non-corporate entity, equivalent securities) and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (B) no Person (other than the
Company, any employee benefit plan (or related trust) of the Company or such
entity resulting from such Business Combination) will beneficially own, directly
or indirectly, 20% or more of, respectively, the outstanding shares of common
stock (or, for a non-corporate entity, equivalent securities) of the entity
resulting from such Business Combination or the combined voting power of the
outstanding voting securities of such entity, except to the extent that such
ownership existed prior to the Business Combination, and (C) individuals who
were members of the Incumbent Board (or, for a non-corporate entity, equivalent
governing body) will constitute at least a majority of the members of the board
of directors of the entity resulting from such Business Combination; or

(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

(h) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto. Reference to any specific section of the Code
shall be deemed to include such regulations and relevant interpretive guidance
issued by the Internal Revenue Service or the Treasury Department, as well as
any comparable provision of any future regulation and guidance amending,
supplementing or superseding such regulations and guidance.

(i) “Committee” has the meaning set forth in Section 2(a).

(j) “Common Stock” means common stock of the Company.

(k) “Company” means Atlas America, Inc., a Delaware corporation, or any
successor thereto.

(l) “Covered Employee” means a Participant designated in connection with the
grant of any Qualified Performance-Based Award as a Participant who is or may be
a “covered employee” within the meaning of Section 162(m)(3) of the Code in the
year in which such Qualified Performance-Based Award is expected to be taxable
to the Participant.

(m) “Deferred Unit” means a contractual obligation of the Company to deliver a
Share pursuant to Section 8, subject to availability pursuant to Section 3.

(n) “Director” means any individual who is a member of the Board.

 

2



--------------------------------------------------------------------------------

(o) “Disability” means, unless otherwise provided in an Award Agreement,
(i) “Disability” as defined in any Individual Agreement to which the Participant
is a party, (ii) if there is no such Individual Agreement or it does not define
“Disability,” (A) permanent and total disability as determined under the
Company’s long-term disability plan applicable to the Participant, or (B) if
there is no such plan applicable to the Participant, “permanent and total
disability” as defined in Section 22(e)(3) of the Code. Notwithstanding the
above, with respect to an Incentive Stock Option, Disability shall mean
“permanent and total disability” as defined in Section 22(e)(3) of the Code and,
with respect to any Award, to the extent necessary to avoid accelerated taxation
or tax penalties under Section 409A of the Code, Disability shall mean
“disability” within the meaning of Section 409A of the Code.

(p) “Disaffiliation” means a Subsidiary’s or Affiliate’s ceasing to be a
Subsidiary or Affiliate for any reason (including, without limitation, as a
result of a public offering, or a spinoff or sale by the Company of the stock of
the Subsidiary or Affiliate) or a sale of a division of the Company and its
Affiliates.

(q) “Eligible Individuals” means directors, officers, employees and consultants
of the Company or any of its Subsidiaries or Affiliates, and prospective
employees and consultants who have accepted offers of employment or consultancy
from the Company or its Subsidiaries or Affiliates.

(r) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto.

(s) “Fair Market Value” means, as of any given date, (i) (A) the closing price
for the Common Stock on the Applicable Exchange, or if the shares were not
traded on the Applicable Exchange on such date, then on the last preceding date
on which such shares of Common Stock were traded, all as reported by such source
as the Committee may select, or, at the discretion of the Committee, the price
prevailing on the Applicable Exchange at the relevant time (as determined under
procedures established by the Committee), (B) if the Common Stock is not listed
on a securities exchange, the mean between the closing bid and asked price on
that date, or, if there are no quotations available for such date, on the last
preceding date on which such quotations shall be available, as reported by the
Pink OTC Markets Inc. or (C) if shares of Common Stock are not publicly traded,
the most recent value determined by an independent appraiser appointed by the
Company for such purpose in accordance with the requirements of Section 409A of
the Code, or (ii) if applicable and subject to the requirements of Section 409A
of the Code, the price per share as determined in accordance with the terms,
conditions, and limitations set forth in an Award Agreement, or (iii) if
applicable and subject to the requirements of Section 409A of the Code, the
price per share as determined in accordance with the procedures of a third party
administrator retained by the Company to administer the Plan and as approved by
the Committee.

(t) “Free-Standing SAR” has the meaning set forth in Section 5(b).

(u) “Grant Date” means, with respect to an Award, (i) the date on which the
Committee by resolution selects an Eligible Individual to receive a grant of an
Award and determines the number of Shares to be subject to such Award or the
formula for earning a number of shares or cash amount, or (ii) such later date
as the Committee shall provide in such resolution.

(v) “Incentive Stock Option” means any Option that is designated in the
applicable Award Agreement as an “incentive stock option” within the meaning of
Section 422 of the Code, and that in fact so qualifies.

(w) “Individual Agreement” means an employment, consulting or similar agreement
between a Participant and the Company or one of its Subsidiaries or Affiliates.

(x) “NASDAQ” means The NASDAQ Stock Market.

(y) “Nonqualified Option” means any Option that is not an Incentive Stock
Option.

 

3



--------------------------------------------------------------------------------

(z) “Non-Employee Director” means a member of the Board who is an employee of
neither the Company nor of any Affiliate.

(aa) “Option” means an Award granted under Section 5.

(bb) “Participant” means an Eligible Individual to whom an Award is or has been
granted.

(cc) “Performance Goals” means the performance goals in connection with the
grant of an Award made pursuant to the Plan that is subject to the attainment of
one or more standards established by the Committee to determine in whole or in
part whether the Award shall be earned. In the case of Qualified-Performance
Based Awards, (i) such goals shall be based on the attainment of one or any
combination of the following either in absolute terms or in comparison to
publicly available industry standards or indices: stock price, return on equity,
assets under management, EBITDA (earnings before interest, taxes, depreciation
and amortization), earnings per share, price-earnings multiples, net income,
operating income, pre-tax income, sales, net profit after tax, gross profit,
operating profit, cash generation, unit volume, return on equity, change in
working capital, return on capital revenues, working capital, accounts
receivable, productivity, margin, net capital employed, return on assets,
stockholder return, return on capital employed, increase in assets, unit volume,
sales, internal sales growth, cash flow, market share, relative performance to a
comparison group designated by the Committee, or strategic business criteria
consisting of one or more objectives based on meeting specified revenue goals,
market penetration goals, customer growth, geographic business expansion goals,
cost targets, goals relating to acquisitions or divestitures or stockholder
return with respect to the Company or any Subsidiary, Affiliate, division or
department of the Company and (ii) such Performance Goals shall be set by the
Committee within the time period prescribed by Section 162(m) of the Code and
the regulations promulgated thereunder. Such Performance Goals also may be based
upon the attaining of specified levels of Company, Subsidiary, Affiliate or
divisional performance under one or more of the measures described above
relative to the performance of other entities, divisions or subsidiaries.

(dd) “Plan” means this Atlas America, Inc. 2009 Stock Incentive Plan, as set
forth herein and as hereafter amended from time to time.

(ee) “Qualified Performance-Based Award” means an Award subject to Performance
Goals and intended to qualify for the Section 162(m) Exemption, as provided in
Section 11.

(ff) “Restricted Stock” means an Award granted under Section 6.

(gg) “Restricted Stock Units” means an Award granted under Section 7.

(hh) “Restriction Period” means, with respect to an Award of Restricted Stock or
Restricted Stock Units, the period, if any, set by the Committee, commencing
with the date of such Award for which vesting restrictions apply and until the
expiration of such vesting restrictions.

(ii) “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C) of the Code.

(jj) “Share” means a share of Common Stock.

(kk) “Stock Appreciation Right” means an award described in Section 5(b).

(ll) “Subsidiary” means any corporation, partnership, joint venture, limited
liability company or other entity during any period in which at least a 50%
voting or profits interest is owned, directly or indirectly, by the Company or
any successor to the Company.

(mm) “Tandem SAR” has the meaning set forth in Section 5(b).

 

4



--------------------------------------------------------------------------------

(nn) “Term” means the maximum period during which an Option or Stock
Appreciation Right may remain outstanding, subject to earlier termination upon
Termination of Employment or otherwise, as specified in the applicable Award
Agreement.

(oo) “Termination of Employment” means the termination of the applicable
Participant’s employment with, or performance of services for, the Company and
any of its Subsidiaries or Affiliates. Unless otherwise determined by the
Committee, if a Participant’s employment with, or membership on a board of
directors of the Company and its Affiliates terminates but such Participant
continues to provide services to the Company and its Affiliates in a
non-employee director capacity or as an employee, as applicable, such change in
status shall not be deemed a Termination of Employment. A Participant employed
by, or performing services for, a Subsidiary or an Affiliate or a division of
the Company and its Affiliates shall be deemed to incur a Termination of
Employment if, as a result of a Disaffiliation, such Subsidiary, Affiliate, or
division ceases to be a Subsidiary, Affiliate or division, as the case may be,
and the Participant does not immediately thereafter become an employee of (or
service provider for), or member of the board of directors of, the Company or
another Subsidiary or Affiliate. Temporary absences from employment because of
illness, vacation or leave of absence and transfers among the Company and its
Subsidiaries and Affiliates shall not be considered Terminations of Employment.
Notwithstanding the foregoing, with respect to any Award that constitutes
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code, “Termination of Employment” shall mean a “separation from service” as
defined under Section 409A of the Code.

SECTION 2. Administration

(a) Committee. The Plan shall be administered by the Compensation Committee of
the Board or such other committee of the Board as the Board may from time to
time designate to administer the Plan (the “Committee”), which shall be composed
of not less than two directors, and shall be appointed by and serve at the
pleasure of the Board. The Committee shall, subject to Section 11, have plenary
authority to grant Awards pursuant to the terms of the Plan to Eligible
Individuals. Among other things, the Committee shall have the authority, subject
to the terms and conditions of the Plan:

(i) to select the Eligible Individuals to whom Awards may from time to time be
granted;

(ii) to determine whether and to what extent Incentive Stock Options,
Nonqualified Options, Stock Appreciation Rights, Shares of Restricted Stock,
Restricted Stock Units, other stock-based awards, or any combination thereof,
are to be granted hereunder;

(iii) to determine the number of Shares to be covered by each Award granted
hereunder;

(iv) to determine the terms and conditions of each Award granted hereunder,
based on such factors as the Committee shall determine;

(v) subject to Section 12, to modify, amend or adjust the terms and conditions
of any Award; provided, however, that the Committee may not adjust upwards the
amount payable with respect to a Qualified Performance-Based Award or waive or
alter the Performance Goals associated therewith other than as described in
Section 3(d)(iii);

(vi) to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall from time to time deem advisable;

(vii) subject to Section 11, to accelerate the vesting or lapse of restrictions
of any outstanding Award, based in each case on such considerations as the
Committee in its sole discretion determines;

(viii) to interpret the terms and provisions of the Plan and any Award issued
under the Plan (and any agreement relating thereto);

(ix) to establish any “blackout” period that the Committee in its sole
discretion deems necessary or advisable;

 

5



--------------------------------------------------------------------------------

(x) to determine whether, to what extent, and under what circumstances cash,
Shares, and other property and other amounts payable with respect to an Award
under this Plan shall be deferred either automatically or at the election of the
Participant;

(xi) to decide all other matters that must be determined in connection with an
Award; and

(xii) to otherwise administer the Plan.

(b) Procedures.

(i) The Committee may act only by a majority of its members then in office,
except that the Committee may, subject to Section 11 and except to the extent
prohibited by applicable law or the listing standards of the Applicable
Exchange, allocate all or any portion of its responsibilities and powers to any
one or more of its members and may delegate all or any part of its
responsibilities and powers to any person or persons selected by it, provided
that any such delegation shall be consistent with the requirements of the
Delaware General Corporation Law (including, without limitation, that any such
delegation to grant Awards shall be consistent with Section 157(c) of the
Delaware General Corporation Law).

(ii) Subject to Section 11, any authority granted to the Committee may also be
exercised by the full Board, and to the extent that any permitted action taken
by the Board conflicts with action taken by the Committee, the Board action
shall control.

(c) Discretion of Committee. Any determination made by the Committee or by an
appropriately delegated officer pursuant to delegated authority under the
provisions of the Plan with respect to any Award shall be made in the sole
discretion of the Committee or such delegate at the time of the grant of the
Award or, unless in contravention of any express term of the Plan, at any time
thereafter. All decisions made by the Committee or any appropriately delegated
officer pursuant to the provisions of the Plan shall be final, conclusive and
binding on all persons, including the Company, Participants, and Eligible
Individuals.

(d) Award Agreements. The terms and conditions of each Award, as determined by
the Committee, shall be set forth in an Award Agreement, which shall be
delivered to the Participant receiving such Award upon, or as promptly as is
reasonably practicable following, the grant of such Award. The effectiveness of
an Award shall not be subject to the Award Agreement’s being signed by the
Company and/or the Participant receiving the Award Agreement unless specifically
so provided in the Award Agreement. Award Agreements may be amended only in
accordance with Section 12 hereof.

SECTION 3. Common Stock Subject to Plan

(a) Plan Maximums. Subject to Section 3(d), the maximum number of Shares that
may be delivered pursuant to Awards under the Plan shall be 4,800,000. The
maximum number of Shares that may be granted pursuant to Options intended to be
Incentive Stock Options shall be 4,800,000 Shares. Shares subject to an Award
under the Plan may be authorized and unissued Shares or may be treasury Shares.

(b) Individual Limits. No Participant may be granted Options and Free-Standing
SARs covering in excess of 500,000 Shares during any calendar year. No
Participant may be granted Qualified Performance-Based Awards (other than
Options and Free-Standing SARs) covering in excess of 500,000 Shares during any
calendar year.

(c) Rules for Calculating Shares Delivered.

(i) To the extent that any Award is cancelled, forfeited, or any Option and the
related Tandem SAR (if any) or Free-Standing SAR terminates, expires or lapses
without being exercised, or any Award is settled for cash, the Shares subject to
such Awards not delivered as a result thereof shall again be available for
Awards under the Plan.

(ii) If the exercise price of any Option and/or the tax withholding obligations
relating to any Award are satisfied by delivering Shares to the Company (by
either actual delivery or by attestation), only the number of Shares issued net
of the Shares delivered or attested to shall be deemed delivered for purposes of
the

 

6



--------------------------------------------------------------------------------

limits set forth in Section 3(a). To the extent any Shares subject to an Award
are withheld to satisfy the exercise price (in the case of an Option) and/or the
tax withholding obligations relating to such Award, such Shares shall not be
deemed to have been delivered for purposes of the limits set forth in
Section 3(a).

(d) Adjustment Provision.

(i) In the event of a merger, consolidation, acquisition of property or shares,
stock rights offering, liquidation, Disaffiliation, or similar event affecting
the Company or any of its Subsidiaries (each, a “Corporate Transaction”), the
Committee or the Board shall in its discretion make such substitutions or
adjustments as it deems appropriate and equitable to (A) the aggregate number
and kind of Shares or other securities reserved for issuance and delivery under
the Plan, (B) the various maximum limitations set forth in Sections 3(a) and
3(b) upon certain types of Awards and upon the grants to individuals of certain
types of Awards, (C) the number and kind of Shares or other securities subject
to outstanding Awards; and (D) the exercise price of outstanding Options and
Stock Appreciation Rights. In the case of Corporate Transactions, such
adjustments may include, without limitation, (1) the cancellation of outstanding
Awards in exchange for payments of cash, property or a combination thereof
having an aggregate value equal to the value of such Awards, as determined by
the Committee or the Board in its sole discretion (it being understood that in
the case of a Corporate Transaction with respect to which stockholders of Common
Stock receive consideration other than publicly traded equity securities of the
ultimate surviving entity, any such determination by the Committee that the
value of an Option or Stock Appreciation Right shall for this purpose be deemed
to equal the excess, if any, of the value of the consideration being paid for
each Share pursuant to such Corporate Transaction over the exercise price of
such Option or Stock Appreciation Right shall conclusively be deemed valid);
(2) the substitution of other property (including, without limitation, cash or
other securities of the Company and securities of entities other than the
Company) for the Shares subject to outstanding Awards; and (3) in connection
with any Disaffiliation, arranging for the assumption of Awards, or replacement
of Awards with new awards based on other property or other securities
(including, without limitation, other securities of the Company and securities
of entities other than the Company), by the affected Subsidiary, Affiliate or
division or by the entity that controls such Subsidiary, Affiliate or division
following such Disaffiliation (as well as any corresponding adjustments to
Awards that remain based upon Company securities).

(ii) In the event of a stock dividend, stock split, reverse stock split,
separation, spinoff, reorganization, extraordinary dividend of cash or other
property, share combination, or recapitalization or similar event affecting the
capital structure of the Company (each, a “Share Change”), the Committee or the
Board shall make such substitutions or adjustments as it deems appropriate and
equitable to (A) the aggregate number and kind of Shares or other securities
reserved for issuance and delivery under the Plan, (B) the various maximum
limitations set forth in Sections 3(a) and 3(b) upon certain types of Awards and
upon the grants to individuals of certain types of Awards, (C) the number and
kind of Shares or other securities subject to outstanding Awards; and (D) the
exercise price of outstanding Options and Stock Appreciation Rights.

(iii) The Committee may adjust in its sole discretion the Performance Goals
applicable to any Awards to reflect any Share Change and any Corporate
Transaction and any unusual or non-recurring events and other extraordinary
items, impact of charges for restructurings, discontinued operations and the
cumulative effects of accounting or tax changes, each as defined by generally
accepted accounting principles or as identified in the Company’s financial
statements, notes to the financial statements, management’s discussion and
analysis or the Company’s other SEC filings, provided that no such modification
shall be made if the effect would be to cause an Award that is intended to be a
Qualified Performance-Based Award to no longer constitute a Qualified
Performance-Based Award. If the Committee determines that a change in the
business, operations, corporate structure or capital structure of the Company or
the applicable subsidiary, division or other operational unit of, or the manner
in which any of the foregoing conducts its business, or other events or
circumstances render the Performance Goals to be unsuitable, the Committee may
modify such Performance Goals or the related minimum acceptable level of
achievement, in whole or in part, as the Committee deems appropriate and
equitable; provided, however, that no such modification shall be made if

 

7



--------------------------------------------------------------------------------

the effect would be to cause an Award that is intended to be a Qualified
Performance-Based Award to no longer constitute a Qualified Performance-Based
Award.

(iv) Any adjustment under this Section 3(d) need not be the same for all
Participants.

(e) Section 409A. Notwithstanding the foregoing: (i) any adjustments made
pursuant to Section 3(d) to Awards that are considered “deferred compensation
plans” within the meaning of Section 409A of the Code shall be made in
compliance with the requirements of Section 409A of the Code; (ii) any
adjustments made pursuant to Section 3(d) to Awards that are not considered
“deferred compensation plans” subject to Section 409A of the Code shall be made
in such a manner as to ensure that after such adjustment, the Awards either
(A) continue not to be subject to Section 409A of the Code or (B) comply with
the requirements of Section 409A of the Code; and (iii) in any event, neither
the Committee nor the Board shall have the authority to make any adjustments
pursuant to Section 3(d) to the extent the existence of such authority would
cause an Award that is not intended to be subject to Section 409A of the Code at
the Grant Date to be subject thereto as of the Grant Date.

SECTION 4. Eligibility

Awards may be granted under the Plan to Eligible Individuals.

SECTION 5. Options and Stock Appreciation Rights

(a) Types of Options. Options may be of two types: Incentive Stock Options and
Nonqualified Options. The Award Agreement for an Option shall indicate whether
the Option is intended to be an Incentive Stock Option or a Nonqualified Option;
provided, however, that Incentive Stock Options may be granted only to employees
of the Company and any subsidiary corporation (within the meaning of
Section 424(f) of the Code) or parent corporation (within the meaning of
Section 424(e) of the Code), and the aggregate Fair Market Value (determined on
the applicable Grant Date) of the Shares with respect to which Incentive Stock
Options are exercisable for the first time by any Participant during any
calendar year (under all plans of the Company and its Affiliates) shall not
exceed $100,000.

(b) Types and Nature of Stock Appreciation Rights. Stock Appreciation Rights may
be “Tandem SARs,” which are granted in conjunction with an Option, or
“Free-Standing SARs,” which are not granted in conjunction with an Option. Upon
the exercise of a Stock Appreciation Right, the Participant shall be entitled to
receive an amount in cash, Shares or both, in value equal to the product of
(i) the excess of the Fair Market Value of one Share over the exercise price of
the applicable Stock Appreciation Right, multiplied by (ii) the number of Shares
in respect of which the Stock Appreciation Right has been exercised. The
applicable Award Agreement shall specify whether such payment is to be made in
cash or Common Stock or both, or shall reserve to the Committee or the
Participant the right to make that determination prior to or upon the exercise
of the Stock Appreciation Right.

(c) Tandem SARs. A Tandem SAR may be granted at the Grant Date of the related
Option. A Tandem SAR shall be exercisable only at such time or times and to the
extent that the related Option is exercisable in accordance with the provisions
of this Section 5, and shall have the same exercise price as the related Option.
A Tandem SAR shall terminate or be forfeited upon the exercise or forfeiture of
the related Option, and the related Option shall terminate or be forfeited upon
the exercise or forfeiture of the Tandem SAR.

(d) Exercise Price. The exercise price per Share subject to an Option or
Free-Standing SAR shall be determined by the Committee and set forth in the
applicable Award Agreement, and shall not be less than the Fair Market Value of
a share of the Common Stock on the applicable Grant Date; provided, however,
that the exercise price per Share subject to such Incentive Stock Option granted
to an Eligible Individual (together with persons whose stock ownership is
attributed to such Eligible Individual pursuant to Section 424(d) of the Code)
who owns stock possessing more than ten percent (10%) of the total combined
voting power of all classes of

 

8



--------------------------------------------------------------------------------

stock of the Company or any of its Subsidiaries shall not be less than one
hundred and ten percent (110%) of the Fair Market Value of a Share on the
applicable Grant Date. In no event may any Option or Free-Standing SAR granted
under this Plan be amended, other than pursuant to Section 3(d), to decrease the
exercise price thereof, be cancelled in conjunction with the grant of any new
Option or Free-Standing SAR with a lower exercise price or otherwise be subject
to any action that would be treated, for accounting purposes, as a “repricing”
of such Option or Free-Standing SAR, unless such amendment, cancellation or
action is approved by the Company’s stockholders.

(e) Term. The Term of each Option and each Free-Standing SAR shall be fixed by
the Committee, but shall not exceed ten years from the Grant Date.

(f) Vesting and Exercisability. Except as otherwise provided herein, Options and
Free-Standing SARs shall be exercisable at such time or times and subject to
such terms and conditions as shall be determined by the Committee; provided,
however, that if an Incentive Stock Option is exercised after the expiration of
the exercise periods that apply for purposes of Section 422 of the Code, such
Option will thereafter be treated as a Nonqualified Option. If the Committee
provides that any Option or Free-Standing SAR will become exercisable only in
installments, the Committee may at any time waive such installment exercise
provisions, in whole or in part, based on such factors as the Committee may
determine. In addition, the Committee may at any time accelerate the
exercisability of any Option or Free-Standing SAR.

(g) Method of Exercise. Subject to the provisions of this Section 5, Options and
Free-Standing SARs may be exercised, in whole or in part, at any time during the
applicable Term by giving written notice of exercise to the Company or through
the procedures established with the Company or the Company’s appointed
third-party Option administrator specifying the number of Shares as to which the
Option or Free-Standing SAR is being exercised; provided, however, that, unless
otherwise permitted by the Committee, any such exercise must be with respect to
a portion of the applicable Option or Free-Standing SAR relating to no less than
the lesser of the number of Shares then subject to such Option or Free-Standing
SAR or 100 Shares. In the case of the exercise of an Option, such notice shall
be accompanied by payment in full of the purchase price (which shall equal the
product of such number of Shares multiplied by the applicable exercise price) by
certified or bank check or such other instrument as the Company may accept. If
approved by the Committee, payment, in full or in part, may also be made:

(i) in the form of unrestricted Shares (by delivery of such Shares or by
attestation) of the same class as the Common Stock subject to the Option already
owned by the Participant (based on the Fair Market Value of the Common Stock on
the date the Option is exercised); provided, however, that, in the case of an
Incentive Stock Option, the right to make a payment in the form of already owned
Shares of the same class as the Common Stock subject to the Option may be
authorized only at the time the Option is granted;

(ii) to the extent permitted by applicable law, by delivering a properly
executed exercise notice to the Company, together with a copy of irrevocable
instructions to a broker to deliver promptly to the Company the amount of sale
or loan proceeds necessary to pay the purchase price, and, if requested, the
amount of any federal, state, local or foreign withholding taxes, and in order
to facilitate the foregoing, the Company may, to the extent permitted by
applicable law, enter into agreements for coordinated procedures with one or
more brokerage firms or provide for Company loans to be made for purposes of the
exercise of Options;

(iii) by instructing the Company to withhold a number of Shares having a Fair
Market Value (based on the Fair Market Value of the Common Stock on the date the
applicable Option is exercised) equal to the product of (A) the exercise price
multiplied by (B) the number of Shares in respect of which the Option shall have
been exercised; or

(iv) A combination of the foregoing methods.

(h) Delivery; Rights of Stockholders. No Shares shall be delivered pursuant to
the exercise of an Option until the exercise price therefor has been fully paid
and applicable taxes have been withheld. The applicable

 

9



--------------------------------------------------------------------------------

Participant shall have all of the rights of a stockholder of the Company holding
the class or series of Common Stock that is subject to the Option or Stock
Appreciation Right (including, if applicable, the right to vote the applicable
Shares and the right to receive dividends), when the Participant (i) has given
written notice of exercise, (ii) if requested, has given the representation
described in Section 14(a), and (iii) in the case of an Option, has paid in full
for such Shares.

(i) Terminations of Employment. Subject to such other rules concerning the
consequences of a Termination of Employment as the Committee may, in its
discretion, set forth in the applicable Award Agreement, a Participant’s Options
and Stock Appreciation Rights shall be forfeited upon such Participant’s
Termination of Employment for any reason; provided, however, that no Incentive
Stock Option may be exercised more than (i) three (3) months after the
Participant’s Termination of Employment for any reason other than Disability or
death, unless (A) the Participant dies during such three-month period and
(B) the Award Agreement or the Committee permits later exercise, and (ii) one
(1) year after the Participant’s Termination of Service on account of
Disability, unless (A) the Participant dies during such one-year period and
(B) the Award Agreement or the Committee permit later exercise.

(j) Nontransferability of Options and Stock Appreciation Rights. Except as the
Committee may, in its discretion, set forth in the applicable Award Agreement,
no Option or Free-Standing SAR shall be transferable by a Participant other than
(i) by will or by the laws of descent and distribution, or (ii) in the case of a
Nonqualified Option or Free-Standing SAR, pursuant to a qualified domestic
relations order or as otherwise expressly permitted by the Committee including,
if so permitted, pursuant to a transfer to the Participant’s family members or
to a charitable organization, whether directly or indirectly or by means of a
trust or partnership or otherwise. For purposes of this Plan, unless otherwise
determined by the Committee, “family member” shall have the meaning given to
such term in General Instructions A.1(a)(5) to Form S-8 under the Securities Act
of 1933, as amended, and any successor thereto. A Tandem SAR shall be
transferable only with the related Option as permitted by the preceding
sentence. Any Option or Stock Appreciation Right shall be exercisable, subject
to the terms of this Plan, only by the applicable Participant, the guardian or
legal representative of such Participant or any person to whom such Option or
Stock Appreciation Right is permissibly transferred pursuant to this
Section 5(j), it being understood that the term “Participant” includes such
guardian, legal representative and other transferee; provided, however, that the
term “Termination of Employment” shall continue to refer to the Termination of
Employment of the original Participant.

SECTION 6. Restricted Stock

(a) Nature of Awards and Certificates. Shares of Restricted Stock are actual
Shares issued to a Participant, and shall be evidenced in such manner as the
Committee may deem appropriate, including book-entry registration or issuance of
one or more stock certificates. Any certificate issued in respect of Shares of
Restricted Stock shall be registered in the name of the applicable Participant
and shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Award. The Committee may require that the
certificates evidencing such shares be held in custody by the Company until the
restrictions thereon shall have lapsed and that, as a condition of any Award of
Restricted Stock, the applicable Participant shall have delivered a stock power,
endorsed in blank, relating to the Common Stock covered by such Award.

(b) Terms and Conditions. Shares of Restricted Stock shall be subject to the
following terms and conditions:

(i) The Committee shall, prior to or at the time of grant, condition the vesting
or transferability of an Award of Restricted Stock upon the continued service of
the applicable Participant, upon the attainment of performance conditions
(whether or not such conditions are Performance Goals) or upon both the
attainment of performance conditions (whether or not such conditions are
Performance Goals) and the continued service of the applicable Participant. In
the event that the grant or vesting of an Award of Restricted Stock is
conditioned upon the attainment of Performance Goals, or upon both the
attainment of Performance Goals and the continued service of the applicable
Participant, the Committee may, prior to or at the time of grant,

 

10



--------------------------------------------------------------------------------

designate such an Award as a Qualified Performance-Based Award. The conditions
for grant, vesting or transferability and the other provisions of Restricted
Stock Awards (including without limitation any Performance Goals) need not be
the same with respect to each Participant. The Committee may at any time, in its
sole discretion, accelerate or waive, in whole or in part, any of the foregoing
restrictions; provided, however, that in the case of Restricted Stock that is a
Qualified Performance-Based Award, unless done in connection with the
Participant’s death or Disability, the applicable Performance Goals have been
satisfied.

(ii) Subject to the provisions of the Plan and the applicable Award Agreement,
during the Restriction Period, the Participant shall not be permitted to sell,
assign, transfer, pledge or otherwise encumber Shares of Restricted Stock.

(iii) Except as provided in this Section 6 and in an applicable Award Agreement,
the applicable Participant shall have, with respect to the Shares of Restricted
Stock, all of the rights of a stockholder of the Company holding the class or
series of Common Stock that is the subject of the Restricted Stock, including
the right to vote the Shares. If so determined by the Committee in the
applicable Award Agreement and subject to Section 14(e), (A) cash dividends on
the class or series of Common Stock that is the subject of the Restricted Stock
Award shall be automatically deferred and/or reinvested in additional Restricted
Stock and held subject to the vesting of the underlying Restricted Stock, and
(B) subject to any adjustment pursuant to Section 3(d), dividends payable in
Common Stock shall be paid in the form of Restricted Stock of the same class as
the Common Stock with which such dividend was paid, held subject to the vesting
of the underlying Restricted Stock.

(iv) Except as otherwise set forth in the applicable Award Agreement, upon a
Participant’s Termination of Employment for any reason during the Restriction
Period, all Shares of Restricted Stock still subject to restriction shall be
forfeited by such Participant; provided, however, that subject to Section 11(b),
the Committee shall have the discretion to waive, in whole or in part, any or
all remaining restrictions with respect to any or all of such Participant’s
Shares of Restricted Stock, provided, further, that in the case of Restricted
Stock that is a Qualified Performance-Based Award, unless the Participant’s
employment is terminated by reason of death or Disability, the applicable
Performance Goals shall have been satisfied.

(v) If and when any applicable Performance Goals are satisfied and the
Restriction Period expires without a prior forfeiture of the Shares of
Restricted Stock for which legended certificates have been issued, unlegended
certificates for such Shares shall be delivered to the Participant upon
surrender of the legended certificates.

SECTION 7. Restricted Stock Units

(a) Nature of Awards. Restricted Stock Units are Awards denominated in Shares
that will be settled, subject to the terms and conditions of the Restricted
Stock Units, in an amount in cash, Shares or both, based upon the Fair Market
Value of a specified number of Shares.

(b) Terms and Conditions. Restricted Stock Units shall be subject to the
following terms and conditions:

(i) The Committee shall, prior to or at the time of grant, condition the grant,
vesting or transferability of Restricted Stock Units upon the continued service
of the applicable Participant, upon the attainment of performance conditions
(whether or not such conditions are Performance Goals) or upon both the
attainment of performance conditions (whether or not such conditions are
Performance Goals) and the continued service of the applicable Participant. In
the event that the Committee conditions the grant or vesting of Restricted Stock
Units upon the attainment of Performance Goals or upon both the attainment of
Performance Goals and the continued service of the applicable Participant, the
Committee may, prior to or at the time of grant, designate such Awards as
Qualified Performance-Based Awards. The conditions for grant, vesting or
transferability and the other provisions of Restricted Stock Units (including
without limitation any Performance Goals) need not be the same with respect to
each Participant. An Award of Restricted Stock Units shall be settled as and
when the Restricted Stock Units vest or at a later time

 

11



--------------------------------------------------------------------------------

specified by the Committee in an applicable Award Agreement or if the Committee
so permits, in accordance with an election of the Participant pursuant to a
deferred compensation arrangement in compliance with, or intended to an
exception or exemption from, the requirements of Section 409A of the Code.

(ii) Subject to the provisions of the Plan and the applicable Award Agreement,
during the Restriction Period, the Participant shall not be permitted to sell,
assign, transfer, pledge or otherwise encumber Restricted Stock Units.
Restricted Stock Units may not be sold, assigned, transferred, pledged or
otherwise encumbered until they are settled, except to the extent provided in
the applicable Award Agreement in the event of the Participant’s death.

(iii) The Award Agreement for Restricted Stock Units shall specify whether, to
what extent and on what terms and conditions the applicable Participant shall be
entitled to receive current or deferred payments of cash, Common Stock or other
property corresponding to the dividends payable on the Common Stock (subject to
Section 14(e) below).

(iv) Except as otherwise set forth in the applicable Award Agreement, upon a
Participant’s Termination of Employment for any reason during the Restriction
Period, all Restricted Stock Units still subject to restriction shall be
forfeited by such Participant; provided, however, that subject to Section 11(b),
the Committee shall have the discretion to waive, in whole or in part, any or
all remaining restrictions with respect to any or all of such Participant’s
Restricted Stock Units; provided, further, that in the case of a Restricted
Stock Unit that is a Qualified Performance-Based Award, unless the Participant’s
employment is terminated by reason of death or Disability, the applicable
Performance Goals shall have been satisfied.

SECTION 8. Non-Employee Director Awards.

The provisions of this Section 8 are applicable only to Awards granted to
Non-Employee Directors.

(a) Grants of Deferred Units. Upon his or her first election or appointment to
the Board, each Non-Employee Director shall be awarded, on the date of first
election or appointment, Deferred Units for Shares having a Fair Market Value of
$15,000.00 on the Grant Date. Thereafter, on each anniversary of the date on
which a Non-Employee Director is first elected or appointed to the Board, the
Non-Employee Director shall be awarded Deferred Units for Shares having a Fair
Market Value of $15,000.00. This Plan shall not impose any obligations on the
Company to retain any Non-Employee Director as a Director nor shall it impose
any obligation on the part of any Non-Employee Director to remain as a Director
of the Company.

(b) Terms and Conditions.

(i) Each Award granted pursuant to this Section 8 shall be evidenced by a
written Award Agreement between the Participant and the Company.

(ii) Each Award granted pursuant to this Section 8 shall vest in three equal
installments on each of the second, third and fourth anniversary of the Grant
Date, in each case, subject to the Non-Employee Director’s continuous service to
the Company through the applicable vesting date. Notwithstanding the foregoing,
and except as provided herein, if the Non-Employee Director’s service to the
Company terminates by reason of the Non-Employee Director’s death or Disability
prior to the completion of the period of service required to be performed to
fully vest in any Award, all Deferred Units that are the subject of such Award
shall be delivered to such Non-Employee Director (or the Non-Employee Director’s
beneficiary or estate). Upon the occurrence of a Change in Control, unless the
Committee determines otherwise in the Award Agreement, each Non-Employee
Director’s right and interest in Deferred Units which have not previously vested
shall become vested and nonforfeitable, regardless of the period of the
Non-Employee Director’s service since the date such Deferred Units were awarded.

(iii) All provisions of the Plan not inconsistent with this Section 8 shall
apply to Awards granted to Non-Employee Directors.

 

12



--------------------------------------------------------------------------------

SECTION 9. Other Stock-Based Awards

Other Awards of Common Stock and other Awards that are valued in whole or in
part by reference to, or are otherwise based upon or settled in, Common Stock,
including (without limitation) unrestricted stock, performance units, dividend
equivalents and convertible debentures, may be granted under the Plan.

SECTION 10. Change in Control.

Except as otherwise specifically provided in Section 8, the Award Agreement
evidencing each Award under this Plan may specify the impact, if any, of the
occurrence of a Change in Control on such Award.

SECTION 11. Qualified Performance-Based Awards; Section 16(b)

(a) The provisions of this Plan are intended to ensure that all Options and
Stock Appreciation Rights granted hereunder to any Covered Employee in the tax
year in which such Option or Stock Appreciation Right is expected to be
deductible to the Company qualify for the Section 162(m) Exemption, and all such
Awards shall therefore be considered Qualified Performance-Based Awards and this
Plan shall be interpreted and operated consistent with that intention
(including, without limitation, to require that all such Awards be granted by a
committee composed solely of members who satisfy the requirements for being
“outside directors” for purposes of the Section 162(m) Exemption (“Outside
Directors”)). When granting any Award other than an Option or Stock Appreciation
Right, the Committee may designate such Award as a Qualified Performance-Based
Award, based upon a determination that (i) the recipient is or may be a Covered
Employee with respect to such Award, and (ii) the Committee wishes such Award to
qualify for the Section 162(m) Exemption, and the terms of any such Award (and
of the grant thereof) shall be consistent with such designation (including,
without limitation, that all such Awards be granted by a committee composed
solely of Outside Directors).

(b) Each Qualified Performance-Based Award (other than an Option or Stock
Appreciation Right) shall be earned, vested and payable (as applicable) only
upon the achievement of one or more Performance Goals, together with the
satisfaction of any other conditions, such as continued employment, as the
Committee may determine to be appropriate, and no Qualified Performance-Based
Award may be amended, nor may the Committee exercise any discretionary authority
it may otherwise have under this Plan with respect to a Qualified
Performance-Based Award under this Plan, in any manner that would cause the
Qualified Performance-Based Award to cease to qualify for the Section 162(m)
Exemption; provided, however, that the Committee may provide, either in
connection with the grant of the applicable Award or by amendment thereafter,
that achievement of such Performance Goals will be waived upon the death or
Disability of the Participant or under any other circumstance with respect to
which the existence of such possible waiver will not cause the Award to fail to
qualify for the Section 162(m) Exemption as of the Grant Date.

(c) The full Board shall not be permitted to exercise authority granted to the
Committee to the extent that the grant or exercise of such authority would cause
an Award designated as a Qualified Performance-Based Award not to qualify for,
or to cease to qualify for, the Section 162(m) Exemption.

(d) The provisions of this Plan are intended to ensure that no transaction under
the Plan is subject to (and not exempt from) the short-swing recovery rules of
Section 16(b) of the Exchange Act (“Section 16(b)”). Accordingly, the
composition of the Committee shall be subject to such limitations as the Board
deems appropriate to permit transactions pursuant to this Plan to be exempt
(pursuant to Rule 16b-3 promulgated under the Exchange Act) from Section 16(b),
and no delegation of authority by the Committee shall be permitted if such
delegation would cause any such transaction to be subject to (and not exempt
from) Section 16(b).

SECTION 12. Term, Amendment and Termination

(a) Effectiveness. The Plan shall be effective as of the date it is adopted by
the Board (the “Effective Date”), subject to the approval by the holders of at
least a majority of the voting power represented by outstanding capital stock of
the Company that is entitled generally to vote in the election of directors.

 

13



--------------------------------------------------------------------------------

(b) Termination. The Plan will terminate on the tenth anniversary of the
Effective Date. Awards outstanding as of such date shall not be affected or
impaired by the termination of the Plan.

(c) Amendment of Plan. The Board, in its sole discretion, may amend, suspend, or
terminate the Plan, but no such amendment, suspension or termination shall cause
a Qualified Performance-Based Award to cease to qualify for the Section 162(m)
Exemption and no such amendment, alteration or discontinuation shall be made
which would materially impair the rights of a Participant with respect to a
previously granted Award without such Participant’s consent, except such an
amendment made (i) to comply with applicable law (including, without limitation,
stock exchange rules or accounting rules) or (ii) to avoid accelerated taxation
or tax penalties pursuant to Section 409A of the Code. In addition, no such
amendment shall be made without the approval of the Company’s stockholders to
the extent such approval is required by applicable law or the listing standards
of the Applicable Exchange.

(d) Amendment of Awards. Subject to Section 5(d), the Committee may unilaterally
amend the terms of any Award theretofore granted, but no such amendment shall
cause a Qualified Performance-Based Award to cease to qualify for the
Section 162(m) Exemption or shall materially impair the rights of any
Participant with respect to an Award without the Participant’s consent, except
such an amendment made (i) to comply with applicable law (including, without
limitation, stock exchange rules or accounting rules) or (ii) to avoid
accelerated taxation or tax penalties pursuant to Section 409A of the Code.

SECTION 13. Unfunded Status of Plan

It is presently intended that the Plan constitute an “unfunded” plan. The
Committee may authorize the creation of trusts or other arrangements to meet the
obligations created under the Plan to deliver Common Stock or make payments;
provided, however, that unless the Committee otherwise determines, the existence
of such trusts or other arrangements is consistent with the “unfunded” status of
the Plan. The Company shall not be required to segregate any assets for purposes
of this Plan or Awards hereunder, nor shall the Company, the Board or the
Committee be deemed to be a trustee of any benefit to be granted under this
Plan. Any liability or obligation of the Company to any Participant with respect
to an Award under this Plan shall be based solely upon any contractual
obligations that may be created by this Plan and any Award Agreement or the
terms of the Award, and no such liability or obligation of the Company shall be
deemed to be secured by any pledge or other encumbrance on any property of the
Company. Neither the Company nor the Board nor the Committee shall be required
to give any security or bond for the performance of any obligation that may be
created by this Plan.

SECTION 14. General Provisions

(a) Conditions for Issuance. The Committee may require each person purchasing or
receiving Shares pursuant to an Award to represent to and agree with the Company
in writing that such person is acquiring the Shares without a view to the
distribution thereof. The certificates for such Shares may include any legend
which the Committee deems appropriate to reflect any restrictions on transfer.
Notwithstanding any other provision of the Plan or agreements made pursuant
thereto, the Company shall not be required to issue or deliver any certificate
or certificates for Shares under the Plan prior to fulfillment of all of the
following conditions: (i) listing or approval for listing upon notice of
issuance, of such Shares on the Applicable Exchange; (ii) any registration or
other qualification of such Shares of the Company under any state or federal law
or regulation, or the maintaining in effect of any such registration or other
qualification which the Committee shall, in its absolute discretion upon the
advice of counsel, deem necessary or advisable; and (iii) obtaining any other
consent, approval, or permit from any state or federal governmental agency which
the Committee shall, in its absolute discretion after receiving the advice of
counsel, determine to be necessary or advisable.

(b) Additional Compensation Arrangements. Nothing contained in the Plan shall
prevent the Company or any Subsidiary or Affiliate from adopting other or
additional compensation arrangements for its employees.

 

14



--------------------------------------------------------------------------------

(c) No Contract of Employment. The Plan and each Award Agreement thereunder
shall not constitute a contract of employment, and adoption of the Plan or an
Award Agreement shall not confer upon any Participant any right to continued
employment or other service relationship with the Company or its Subsidiaries,
nor shall it interfere with or limit in any way the right of the Company or any
Subsidiary or Affiliate to terminate the employment or other service
relationship of any Participant at any time.

(d) Required Taxes. No later than the date as of which an amount first becomes
includible in the gross income of a Participant for federal, state, local or
foreign income or employment or other tax purposes with respect to any Award
under the Plan, such Participant shall pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, any federal, state, local
or foreign taxes of any kind required by law to be withheld with respect to such
amount. If determined by the Company, withholding obligations may be settled
with Common Stock, including Common Stock that is part of the Award that gives
rise to the withholding requirement; provided, however, that if shares of Common
Stock are used to satisfy tax withholding, such shares shall be valued based on
the Fair Market Value when the tax withholding is required to be made; provided,
further, however, that not more than the legally required minimum withholding
may be settled with Common Stock. The obligations of the Company under the Plan
shall be conditional on such payment or arrangements, and the Company and its
Affiliates shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment otherwise due to such Participant. The Committee may
establish such procedures as it deems appropriate, including making irrevocable
elections, for the settlement of withholding obligations with Common Stock.

(e) Limitation on Dividend Reinvestment and Dividend Equivalents. Reinvestment
of dividends in additional Restricted Stock at the time of any dividend payment
and the payment of Shares with respect to dividends to Participants holding
Awards of Restricted Stock Units shall only be permissible if sufficient Shares
are available under Section 3(a) for such reinvestment or payment (taking into
account then outstanding Awards). In the event that sufficient Shares are not
available for such reinvestment or payment, such reinvestment or payment shall
be made in the form of a grant of Restricted Stock Units in respect of an equal
number of Shares that would have been obtained by such payment or reinvestment
had sufficient Shares been available, the terms of which Restricted Stock Units
shall provide for settlement in cash and for dividend equivalent reinvestment in
further Restricted Stock Units on the terms contemplated by this Section 14(e).

(f) Designation of Beneficiary. The Committee shall establish such procedures as
it deems appropriate for a Participant to designate a beneficiary to whom any
amounts payable in the event of such Participant’s death are to be paid or by
whom any rights of such eligible Individual, after such Participant’s death, may
be exercised.

(g) Successors. All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

(h) Subsidiary Employees. In the case of a grant of an Award to any employee of
a Subsidiary of the Company, the Company may, if the Committee so directs, issue
or transfer the Shares, if any, covered by the Award to the Subsidiary, for such
lawful consideration as the Committee may specify, upon the condition or
understanding that the Subsidiary will transfer the Shares to the employee in
accordance with the terms of the Award specified by the Committee pursuant to
the provisions of the Plan. All Shares underlying Awards that are forfeited or
canceled should revert to the Company.

(i) Governing Law and Interpretation. The Plan and all Awards made and all
determinations made and actions taken thereunder shall be governed by and
construed in accordance with the laws of the State of Delaware, without
reference to principles of conflict of laws. The captions of this Plan are not
part of the provisions hereof and shall have no force or effect.

 

15



--------------------------------------------------------------------------------

(j) Non-Transferability. Except as otherwise provided in Section 5(j) or by the
Committee, Awards under the Plan are not transferable except by will or by laws
of descent and distribution or pursuant to a qualified domestic relations order
as defined by the Code or Title I of the Employee Retirement Income Securities
Act, or the rules thereunder. In the event that a designation of death
beneficiary in accordance with Section 14(f) conflicts with an assignment by
will or the laws of descent and distribution, the beneficiary designation will
prevail. The Committee may prescribe and include in applicable Award Agreements
other restrictions on transfer as it may deem advisable, including, but not
limited to, restrictions related to applicable federal securities laws, the
requirements of any national securities exchange or system upon which Shares are
then listed or traded, or any blue sky or state securities laws. Any attempted
assignment of an Award or any other benefit under this Plan in violation of this
Section 14(j) shall be null and void.

(k) Foreign Employees and Foreign Law Considerations. The Committee may grant
Awards to Eligible Individuals who are foreign nationals, who are located
outside the United States or who are not compensated from a payroll maintained
in the United States, or who are otherwise subject to (or could cause the
Company to be subject to) legal or regulatory provisions of countries or
jurisdictions outside the United States, on such terms and conditions different
from those specified in the Plan as may, in the judgment of the Committee, be
necessary or advisable to comply with the laws of the applicable foreign
jurisdictions and to foster and promote achievement of the purposes of the Plan,
and, in furtherance of such purposes, the Committee may make such modifications,
amendments, procedures, or subplans as may be necessary or advisable to comply
with such legal or regulatory provisions. Notwithstanding the above, the
Committee may not take any actions hereunder, and no Awards shall be granted,
that would violate the Exchange Act, the Code, any securities law, any governing
statute, or any other applicable law.

(l) Section 409A of the Code. It is the intention of the Company that an Award
granted under the Plan shall either (i) not be a “nonqualified deferred
compensation plan” subject to Section 409A of the Code, or (ii) meet the
requirements of Section 409A of the Code, such that no Participant shall be
subject to accelerated taxation or tax penalties pursuant to Section 409A of the
Code in respect thereof, and the Plan and the terms and conditions of all Awards
shall be interpreted and administered accordingly. Notwithstanding any other
provision of the Plan to the contrary, any payments (whether in cash, shares of
Common Stock or other property) with respect to any Award that constitutes a
“nonqualified deferred compensation plan” subject to Section 409A of the Code,
to be made upon a Participant’s termination of employment shall be made no
earlier than (A) the first day of the seventh month following the Participant’s
“separation from service” (within the meaning of Section 409A of the Code) and
(B) the Participant’s death if at the time of such termination of employment the
Participant is a “specified employee,” within the meaning of Section 409A of the
Code (as determined by the Company in accordance with its uniform policy with
respect to all arrangements subject to Section 409A of the Code).

 

16